Filed 9/14/22 P. v. Sullivan CA4/1
                    NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D078877

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. SCD 275353)

 MATTHEW SCOTT SULLIVAN,

           Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County,
Albert T. Harutunian III, Judge. Affirmed as modified.

         Athena Shudde, under appointment by the Court of Appeal, for
Defendant and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters, Chief Assistant
Attorney General, Charles C. Ragland, Assistant Attorney General, Eric A.
Swenson and Michael D. Butera, Deputy Attorneys General, for Plaintiff and
Respondent.
                                       I.
                              INTRODUCTION
      Defendant Matthew Scott Sullivan appeals from a judgment of
conviction for second degree murder. A jury convicted Sullivan of the murder
of his wife Elizabeth after she went missing in 2014 and her body was found
in 2016. On appeal, Sullivan raises two contentions. First, Sullivan argues
that the judgment should be reversed because the trial court erred in failing
to instruct the jury on the lesser included offense of voluntary manslaughter
based on heat of passion. Second, Sullivan contends that pursuant to
Assembly Bill No. 1869 (2019–2020 Reg. Sess.) (Assem. Bill 1869), which
added, amended or repealed various statutes related to fees imposed by the
courts on convicted defendants, this court should vacate any balance of a
$154 criminal justice administration fee that remained unpaid as of July 1,
2021. The People concede that Sullivan is correct with respect to this issue.
      We disagree with Sullivan’s contention that the trial court erred in
failing to instruct the jury on voluntary manslaughter. However, we agree
with Sullivan and the People with respect to the effect of Assem. Bill 1869;
Sullivan is entitled to have vacated any balance of the criminal justice
administration fee that remained unpaid as of July 1, 2021. We therefore
vacate the unpaid balance of the criminal justice administration fee, and
otherwise affirm the judgment as modified.




                                       2
                                       II.
              FACTUAL AND PROCEDURAL BACKGROUND
A. Factual background
      1. The prosecution’s case
            a. General background
      Sullivan and Elizabeth married in 2010 and had two daughters, born in
2010 and 2012. The family lived in military housing in the Liberty Station
area of San Diego1; Sullivan was in the United States Navy.
      The couple’s relationship began to deteriorate after the birth of their
second child. There were instances of domestic violence that other people
came to learn about. For example, in April 2014, Sullivan threw a cooking
pan through a window while the couple were arguing. During another
argument around the same time, Sullivan pushed Elizabeth to the floor,
injuring her. At some point, Child Protective Services opened an
investigation into the domestic violence in the home. Sullivan was directed
to refrain from engaging in further violence. Sullivan claimed to be
participating in anger management classes, but during a FaceTime call in
August 2014, a friend of Elizabeth’s witnessed Sullivan throw a burrito at
her, hitting her in the back of the head.
      As of June 2014, Elizabeth had indicated to friends that she was
thinking about ending the marriage. Elizabeth and Sullivan discussed
divorcing in August and September 2014.
      Meanwhile, in July 2014, Elizabeth created an account on Tinder, an
online dating website. On August 3, 2014, Elizabeth went on a date with
Steve S., and for the next few weeks, she had a casual romantic relationship


1      The townhome had three levels, including bedrooms on the second and
third floors, as well as a garage.
                                       3
with him. Within a month, Sullivan discovered Elizabeth’s affair and
confronted her. Steve had been unaware that Elizabeth was married until
September 13 or 14, 2014, when he became aware of Elizabeth’s marriage.
Steve broke off the relationship with Elizabeth. He last saw her on
September 23, 2014, when they met in a parking lot so that Steve could
return some of Elizabeth’s belongings.
      Sullivan had begun monitoring Elizabeth’s texts and emails during this
time. He contacted Steve five times. Sullivan indicated to Steve that he was
aware of Elizabeth’s communications with Steve, and expressed an intention
to cut off Elizabeth financially.
      During this period, Elizabeth drove a black Toyota Prius. Sullivan did
not have a driver’s license or a car and drove only occasionally.
      Police records demonstrated that on October 13, 2014, Sullivan placed
two separate telephone calls to the police nonemergency line. At 12:59 p.m.,
Sullivan called to express concern that Elizabeth was trying to get him in
trouble and to express “concern[] for [his] safety”; according to Sullivan, he
was worried that Elizabeth was going to try to “use abuse fraud to try to have
[him] . . . evicted or arrested.” When Sullivan was asked whether he thought
that Elizabeth was “trying to, like, frame [him],” Sullivan responded, “Yes.”
Sullivan mentioned that Elizabeth had inflicted a gash on her arm, at or near
the time when he learned of Elizabeth’s affair, and indicated that he had
found out about the gash only after Elizabeth had caused it. Sullivan
claimed that Elizabeth had “contacted the police several times saying, I don’t
know, I’m abusing her or something now to get revenge on me . . . .”2



2     Police records demonstrated that, other than Sullivan’s October 13,
2014 telephone calls to police, there were only two other telephone calls
placed to 911 regarding the Sullivan family residence. Elizabeth placed one of
                                         4
Sullivan complained that Elizabeth would leave the house “for days.” He also
stated that he had discovered Elizabeth’s affair “a few months ago.”
        Sullivan made the second call at 2:25 p.m. During that call, Sullivan
indicated that he had been “told to call back in case to report if she has any
contact with me[,] if she came back or anything.” He said that he was
reporting that he had been in communication with Elizabeth, and that she
was “on her way soon.” He indicated that Elizabeth had taken “all” the
money out of the couples’ joint bank account.
        Elizabeth spoke with her friend C.H. at approximately 7:00 p.m. on
October 13, 2014.3 Elizabeth was whispering and said that she and Sullivan
“had had some kind of disagreement.” She indicated that “she was afraid.”
C.H. suggested that Elizabeth get a glass of wine and “lock herself in her
room or her girls’ room.” Elizabeth told C.H. that she would follow this plan,
and told C.H., “I have my vino, and I’m going to lock myself in my room.”
C.H. told Elizabeth that if she felt “that seriously about it, if it doesn’t get
any better, call the police in San Diego.” Elizabeth then told her friend that
she had to go. C.H. did not hear back from Elizabeth that night, or at any
time thereafter, despite C.H.’s attempts to contact Elizabeth in the following
days.
             b. Elizabeth is reported missing by a friend
        On October 14, 2014, Nathan C., a good friend of Elizabeth’s, reported
her missing. Nathan had not heard from Elizabeth for two days. Elizabeth




the two calls on March 30, 2014; the other was placed on March 19, 2014 by a
neighbor who had heard some “loud banging.”

3     C.H. testified that the communication occurred at “[a]bout 10:00 [p.m.]
eastern time.”
                                         5
had not responded to his text messages, and this was unusual given the
nature of their friendship.
      According to Nathan, he last saw Elizabeth in person on the weekend of
October 10, 2014, when she visited him at his home. Before Elizabeth
arrived at Nathan’s home, she had called him, upset about the fact that
Sullivan had informed her that his family would be moving into their house.
Elizabeth did not get along with Sullivan’s family and was afraid of the
effects that this move would have on the couple’s children. When Elizabeth
met up with Nathan, she indicated that she had an appointment with a
divorce attorney scheduled for October 13, 2014.
      Nathan testified that on October 12, 2014, Elizabeth called him and
said that she was frightened and worried. Elizabeth had gone to a store to
purchase something for her children and became aware that there was no
money in the couple’s bank account. According to Nathan, when Elizabeth
returned home, Sullivan informed her that he had taken all of the money out
of their bank account. She told Nathan that she had convinced Sullivan to
put the money back into the account. The October 12, 2014 telephone call
was the last time that Nathan heard from Elizabeth.
      After Nathan tried to reach Elizabeth on October 13 and 14, 2014 and
received no response, he called Sullivan. Sullivan told Nathan that he did
not know where Elizabeth was, and indicated that his family was there with
him and that he “had to tend to them.” Sullivan suggested that Nathan call
Elizabeth’s “boyfriend,” Steve. Nathan contacted Steve, but Steve had no
information about Elizabeth’s whereabouts.
      Nathan had also asked Sullivan for Elizabeth’s father’s telephone
number, but Sullivan would not provide it. Nathan eventually tracked down




                                      6
Elizabeth’s father’s telephone number, called him, and told him that
Elizabeth was missing.
            c. The initial investigation and search of the Sullivan home
      On October 17, 2014, police investigators contacted Sullivan at the
Sullivan family home. Sullivan’s mother, her girlfriend, and Sullivan’s sister
were also present at the home.
      Sullivan told the investigators that he had last heard from Elizabeth
the evening of October 13, 2014.. Sullivan claimed that because of the
couple’s marital problems, he did not think anything was wrong when
Elizabeth left the house and did not return. Sullivan complained to the
investigators about the fact that Elizabeth had spent $1,800 on a divorce
attorney, despite the fact that free services were available through the Navy.
Although Sullivan complained about Elizabeth contacting a divorce attorney,
Sullivan indicated his own desire to end his marriage to Elizabeth.
      The investigators performed a cursory search of the residence after
receiving Sullivan’s permission to do so. The third-floor bedroom where
Elizabeth had been sleeping was a mess.4 Sullivan told the investigators
that the room was in the condition in which Elizabeth had left it. Inside the
garage, detectives noticed a 4-by-4 box freezer. The freezer was plugged in,
but it was empty. There was no obvious odor coming from the freezer.
Elizabeth’s Prius was in the garage. Investigators found a parking lot receipt
from October 13, 2014, inside the vehicle. Subsequent investigation revealed
that the parking lot identified on the receipt was near the office of the
attorney with whom Elizabeth had met on October 13.




4    At some point in late 2013, Sullivan and Elizabeth began sleeping in
separate bedrooms.
                                        7
      Investigators learned that Sullivan had called the law firm after
Elizabeth’s appointment to inquire whether the office had run his credit card.
Bank records confirmed that Elizabeth had telephonically authorized
payment of a retainer on October 10, 2014.
      On November 20, 2014, Sullivan voluntarily went to the police station
and spoke with investigators. Sullivan provided information about how he
and Elizabeth had met and when they married, and he discussed the fact
that the couple began having problems after their second child was born.
      Sullivan agreed to allow police to take DNA samples from his
daughters as a genetic reference for Elizabeth. On December 11, 2014,
detectives returned to the Sullivan residence and obtained DNA swabs from
Sullivan’s daughters.
      Police were able to obtain electronic transaction records that showed
that on October 14, 2014, Sullivan’s debit card and Elizabeth’s Ace Hardware
preferred customer card had been used to purchase carpet cleaner from an
Ace Hardware store located near the Sullivan residence. In addition, on
November 28, 2014, the same Ace Hardware preferred customer card that
had been used in the October 14 transaction was used to purchase carpet
cleaner, kitchen trash bags, a bath mat, bathroom cleaner, hand soap, and a
large roll of clear plastic wrap.
      Investigators checked flight manifests leaving the San Diego airport
from October 13, 2014, forward. Elizabeth’s name did not appear on any
manifests. There was no sign that Elizabeth had crossed the border or that
she was staying at a local hotel. Investigators did not find any evidence that
Elizabeth had used any aliases. A review of a pawnshop transaction
database revealed that no pawns had been transacted in Elizabeth’s name.
Bank records showed that Elizabeth had transferred $1,072 from the couple’s


                                       8
joint account to her personal account on October 13, 2014. However, the
bank records showed that Elizabeth had engaged in no further activity with
respect to the joint account after that date, and the $1,072 that she had
transferred to her personal account remained in the account.
        In addition, Elizabeth’s cellular telephone records demonstrated that
her phone had not been taken out of the Sullivan family home before being
turned off. There was no activity on Elizabeth’s cellular telephone after 7:21
p.m. on October 13, 2014. Elizabeth’s “What’sApp” account linked to her
cellular telephone showed that it had last been used on October 13, 2014, as
well.
        Sullivan’s cellular telephone records showed that there were multiple
text messages and calls originating from Sullivan’s telephone and placed to
Elizabeth’s cellular telephone between October 9 and November 3, 2014.
Between October 9 and October 13, specifically, there were a significant
number of communications between Sullivan’s cellular telephone and
Elizabeth’s.5 The last text message from Elizabeth’s telephone to Sullivan’s
telephone occurred shortly after 5:18 p.m. on October 13, 2014.6
        On October 14, 2014, beginning at 2:32 a.m. and continuing until 10:31
p.m., there were 15 voice or text communications from Sullivan’s telephone to
Elizabeth’s telephone. Between October 14 and 20, Sullivan’s telephone sent
text messages or voice messages to Elizabeth’s telephone every day. After
that, Sullivan’s telephone made sporadic contact with Elizabeth’s telephone




5     For example, on October 10, 2014, there were 118 transactions between
the two telephones. On October 12, 2014, there were 132 transactions.

6     The last text message to originate from Elizabeth’s phone and placed to
Steve’s phone was at 7:21 p.m. on October 13, 2014.
                                        9
until March 22, 2015, when all communication between the two phones
ceased.
              d. Sullivan appears to move on with his life without Elizabeth
                 and a homicide team is assigned to the case

      Less than a month after Elizabeth disappeared, Sullivan created a
Facebook post in which he indicated that he was in a relationship with
another woman. During this period, Sullivan also “unfriended” Elizabeth on
Facebook and removed all but one photo of her from his profile. Sullivan
stopped communicating with Elizabeth’s friends who were trying to help find
her. He never sought updates from detectives regarding the status of the
investigation into Elizabeth’s disappearance.
      Later Facebook posts by Sullivan revealed that in 2015, he and his new
girlfriend were engaged and expecting a child together.
      A homicide team was assigned to investigate Elizabeth’s disappearance
as of December 24, 2014.
      In April 2015, detectives obtained consent from Sullivan to search
Elizabeth’s closet to try to generate a lead. Detectives could not locate
Elizabeth’s belongings and confronted Sullivan. Sullivan said that he had
discarded all of her belongings and admitted that he had attempted to
mislead detectives about having done so. The investigation remained open
for many months without further leads.
              e. Elizabeth’s body is found
      On October 4, 2016, a badly decomposed body was found on the
shoreline near the 2600 block of Farragut Road in the Liberty Station area of
San Diego, which is approximately one-half mile from the Sullivan family
residence. The body was identified as Elizabeth’s two weeks after it was
discovered.


                                       10
      Elizabeth’s body was found lying on its right side, in a fetal-like
position. Her body did not appear to have been in the water for very long.
The clothing that was found on Elizabeth’s body matched Sullivan’s
description of what she was wearing when he last saw her.
      There were two different levels of decomposition found on Elizabeth’s
body. The left side was dark brown; the skin was hardened and dehydrated.
This type of decomposition is consistent with that part of her body having
been exposed to warm, dry air for a prolonged period of time. The right side
of Elizabeth’s body appeared much paler. It was covered with adipocere,
which is a soapy or waxy substance that forms on a body when the body is in
a very humid or wet environment for a prolonged period of time. The lower
right side of Elizabeth’s body had a patch of skin that had been mummified
and then covered by adipocere. This suggested that Elizabeth’s body had
been moved from one environment to another. In addition, there was
minimal insect activity on Elizabeth’s body, which indicated that the body
had been wrapped, buried, or placed in a container, or that there had been
some barrier around it that had prevented insects from reaching it.
      The cause of death was determined to be multiple sharp force injuries.
Elizabeth had suffered three stab wounds to the lower left ribs and a stab
wound to the right back near the lower ribs. The rib wounds could have been
enough to cause Elizabeth’s death. In addition to the rib wounds, Elizabeth’s
clothing had multiple holes in the front and back—holes that were consistent
with trauma inflicted by a knife. Elizabeth’s nasal bone was broken, her jaw
was fractured, and there was a cut on her cheek near her nose.
      The pathologist who examined Elizabeth’s body, in consultation with
an anthropologist, estimated that Elizabeth had been dead for approximately
one to two months prior to the discovery of her body. However, the


                                       11
pathologist indicated that this estimate was not very accurate, explaining
that the determination that the body appeared to have been dead for
approximately one to two months was based purely on the condition of the
body at the time it was found, and could not account for the possibility that
the body had been kept under different temperatures or conditions that
would have slowed or stopped decomposition.7
      The pathologist indicated that toxicology tests performed on Elizabeth’s
body were positive for fentanyl, cannabinoids, and methamphetamine.
            f. Events subsequent to the discovery of Elizabeth’s body
      Either on the night of October 7 or in the early morning hours of
October 8, 2016, just a few days after Elizabeth’s body was discovered,
Sullivan vacated his residence and left the keys to the home with the military
housing rental office. Sullivan had been discharged from the Navy and
moved to Maryland with his girlfriend, their baby and his and Elizabeth’s
two daughters. Sullivan did not inform investigators that he was leaving the
San Diego area, and when asked by an investigator to provide his new
address, he said he did not know it. Although Sullivan told the investigator
that he would provide his new address the following day, Sullivan never
called the investigator.
      On October 12, 2016, investigators and criminalists searched the
former Sullivan family residence again. The bedroom that Elizabeth had
been using as her own was tested with Luminol. The testing revealed blood
residue on the walls, on the floor under the carpet, in the closet area, and in
the bathroom. DNA testing performed on the blood residue confirmed that
the blood was Elizabeth’s. The box freezer that had been in the garage


7    The pathologist explained that it is possible to delay or interrupt
decomposition through refrigeration or freezing.
                                       12
during a prior search of the home was no longer there, but a specially trained
cadaver dog was brought in to investigate a strong odor that lingered in the

garage.8 The cadaver dog provided a signal indicating that it detected the
scent of human remains; swabs collected from the area where the dog
indicated that human remains had been located tested positive for both
Sullivan’s and Elizabeth’s DNA.
      The police investigation team returned to the former Sullivan family
residence on November 9, 2017. A detective went into the attic of the home
and began looking under insulation in the attic. He discovered a folding
knife, which he described as something that one “might carry . . . in either a
law enforcement or military capacity,” hidden beneath the attic insulation.
The blade was tested for blood and DNA, and the results showed that
Elizabeth’s blood was on the blade. The blade also had Sullivan’s DNA on it.
      2.     The defense
      The defense called a San Diego County Deputy Sheriff and his wife,
both of whom testified about a weekend in October 2014 when they attended
a soccer game in the Liberty Station area. After seeing photos of Elizabeth
on the local news, they recognized her as the same woman who had
approached them and other parents who were at the game and insisted that
her cellular telephone was in the vicinity where these individuals were
located. Elizabeth indicated that she had slept on the field; the couple was
not sure what Elizabeth meant, but they recalled seeing cots set up across
the field.
      The defense also elicited testimony that Elizabeth was a “cutter”—i.e.,
a person who inflicts cuts on his or her own body as a method of alleviating


8     The detective did not note the existence of a cadaver odor in her report
regarding the October 12, 2016 search of the garage.
                                      13
emotional distress. Typically, the cuts inflicted are superficial. In September
or early October 2014, Elizabeth had apparently cut herself more deeply than
she had intended, and she had placed bandages on her forearms as a result of
these cuts.
      3. Rebuttal evidence
      The People called a witness who was employed by the San Diego
Rescue Mission. This witness explained that one of the Rescue Mission’s
main fundraising events was something called “Sleepless San Diego.” This
event takes place annually at MTC Park in Liberty Station. During this
event, participants can spend the night on donated cots to empathize with
individuals who experience homelessness. In 2014, the event was held on
October 11 and 12.
B. Procedural background
      The San Diego County District Attorney filed an information charging
Sullivan with first degree murder (Pen. Code, § 187, subd. (a)). The
information also alleged that Sullivan personally used a deadly and
dangerous weapon in the commission of the offense (§ 12022, subd. (b)(1)).
      A jury found Sullivan guilty of second degree murder, a lesser-included
offense of the charge in count 1, and also returned a true finding as to the
deadly weapon enhancement allegation.
      The trial court sentenced Sullivan to an indeterminate term of 15 years
to life on count 1, plus a consecutive one-year term on the deadly weapon
enhancement. The court imposed statutorily authorized, fines, fees, and
assessments, including a criminal justice administration fee of $154 under
Government Code section 29550.1.
      Sullivan filed a timely notice of appeal.




                                       14
                                       III.
                                 DISCUSSION
A. Sullivan was not entitled to an instruction on heat of passion voluntary
   manslaughter as a lesser included offense to the murder charge

      Sullivan contends that the trial court prejudicially erred in failing to
instruct the jury on the lesser included offense of voluntary manslaughter
based on heat of passion. (See § 192, subd. (a); see also, CALCRIM No. 570.)
Sullivan further claims that the trial court’s error in failing to provide a
voluntary manslaughter instruction denied him due process.
      1. Additional background
      During a jury instruction conference, defense counsel requested that
the jury be given an instruction on voluntary manslaughter based on heat of
passion. Defense counsel argued that the instruction was required based on
the authority of People v. Berry (1976) 18 Cal.3d 509 (Berry), People v. Elmore
(1914) 167 Cal. 205, and People v. Borchers (1958) 50 Cal.2d 321. According
to defense counsel, evidence regarding Elizabeth’s infidelity, Sullivan’s calls
to police on October 13, 2014, and the ongoing dispute between the couple
was evidence that amounted to provocation within the meaning of case law
on heat of passion and thus warranted the giving of an instruction on
voluntary manslaughter.
      The prosecutor disagreed, arguing that there was no evidence of
provocation that would be sufficient to cause an ordinary person of average
disposition to act rashly and without deliberation in stabbing the victim. The
People noted that the evidence demonstrated that Sullivan had learned of his
wife’s infidelity weeks before he killed her and further noted that the
recordings of Sullivan’s calls to the police nonemergency line demonstrated
that he was calm in his interactions with the dispatchers. The prosecutor


                                       15
stated that while there was testimony that Elizabeth and Sullivan had
argued on the evening of October 13, 2014, there was no evidence that the
intensity of this argument was different from their other arguments, or that
it had been “violent, that it was so upsetting, that there was any taunting, . . .
that there was anything that might lead [Sullivan] to be so enraged that he
killed her without really thinking about it.” The prosecutor argued that a
voluntary manslaughter defense was inconsistent with Sullivan’s repeated
story that Elizabeth had told him that she was leaving that night, and that
she left and did not return. Finally, the prosecutor noted that the only
evidence presented at trial regarding the argument between Sullivan and
Elizabeth on October 13, 2014 was that Elizabeth was alive at the time the
argument ended; Elizabeth had indicated to her friend C.H. during their
telephone call that evening that she was going to lock herself in her room.
There was no evidence about any additional argument or provocation after
that point in the evening.
      After this exchange, defense counsel withdrew the request for the heat
of passion voluntary manslaughter instruction.
      The trial court noted that, regardless of defense counsel’s withdrawal of
the request for the instruction, the court would have a sua sponte duty to give
the instruction if there was evidence to support a conviction for voluntary
manslaughter but not for murder, because voluntary manslaughter is a lesser
included offense of the charged offense. The trial court asked defense counsel
whether he was affirmatively requesting that no voluntary manslaughter
instruction be given on the ground that it was inconsistent with the defense.
Defense counsel replied that the defense was taking no position.
      In ruling on the issue, the trial court stated, “[B]ottom line is I do not
believe it’s justified under the facts of this case, the evidence that’s been


                                        16
presented in this case.” The court explained, “[T]he Court’s obligation to give
this depends on the Court identifying substantial evidence that would
support the theory, and that is lacking. I listened to everything that the
defense previously was pointing to as allegedly being evidence of provocative
action, and I don’t believe anything that was identified was actually evidence
of provocation.” Later, the court stated, “We don’t have some evidence other
than just, you know, theorizing that, well, then the parties could have had
some sort of subsequent confrontation that resulted in the defendant acting
in—with heat of passion, and I think that’s just absent from the record that
we do have.” The court added, “[N]one of the acts that have been identified
would lead any reasonable person or average person to react in the manner
that would be rising to the level of deadly force out of the heat of passion.”
The court ruled that it would not give an instruction on heat of passion
voluntary manslaughter.
      2. Relevant legal standards
      On appeal, a reviewing court independently determines whether the
trial court erred in failing to instruct on a lesser included offense. (People v.
Manriquez (2005) 37 Cal.4th 547, 584.)
      “ ‘In criminal cases, even absent a request, the trial court must instruct
on general principles of law relevant to the issues raised by the evidence.
[Citation.] This obligation includes giving instructions on lesser included
offenses when the evidence raises a question whether all the elements of the
charged offense were present, but not when there is no evidence the offense
was less than that charged. [Citation.] The trial court must so instruct even
when, as a matter of trial tactics, a defendant not only fails to request the
instruction, but expressly objects to its being given. [Citations.]’ [Citation.]”
(People v. Moye (2009) 47 Cal.4th 537, 548–549 (Moye).)


                                        17
      “ ‘ “Murder is the unlawful killing of a human being with malice
aforethought. (§ 187, subd. (a).) A defendant who commits an intentional
and unlawful killing but who lacks malice is guilty of . . . voluntary
manslaughter. (§ 192.)” [Citation.] Generally, the intent to unlawfully kill
constitutes malice. [Citations.] “But a defendant who intentionally and
unlawfully kills lacks malice . . . in limited, explicitly defined circumstances:
either when the defendant acts in a ‘sudden quarrel or heat of passion’
[citation], or when the defendant kills in ‘unreasonable self-defense’—the
unreasonable but good faith belief in having to act in self-defense [citations].”
[Citation.] Because heat of passion and unreasonable self-defense reduce an
intentional, unlawful killing from murder to voluntary manslaughter by
negating the element of malice that otherwise inheres in such a homicide
[citation], voluntary manslaughter of these two forms is considered a lesser
necessarily included offense of intentional murder [citation].’ [Citation.]”
(Moye, supra, 47 Cal.4th at p. 549.)
      Heat of passion is not an element of voluntary manslaughter, but,
rather is a “ ‘theor[y] of partial exculpation’ that reduce[s] murder to
manslaughter by negating the element of malice.” (Moye, supra, 47 Cal.4th
at p. 549.) “A heat of passion theory of manslaughter has both an objective
and a subjective component. [Citations.]” (Ibid.) “ ‘ “To satisfy the objective
or ‘reasonable person’ element of this form of voluntary manslaughter, the
accused's heat of passion must be due to ‘sufficient provocation.’ ” [Citation.]’
[Citation.] ‘[T]he factor which distinguishes the “heat of passion” form of
voluntary manslaughter from murder is provocation. The provocation which
incites the defendant to homicidal conduct in the heat of passion must be
caused by the victim [citation], or be conduct reasonably believed by the
defendant to have been engaged in by the victim. [Citations.] The


                                        18
provocative conduct by the victim may be physical or verbal, but the conduct
must be sufficiently provocative that it would cause an ordinary person of
average disposition to act rashly or without due deliberation and reflection.
[Citations.]’ [Citation.]” (Moye, supra, 47 Cal.4th at pp. 549–550.)
      “To satisfy the subjective element of this form of voluntary
manslaughter, the accused must be shown to have killed while under ‘the
actual influence of a strong passion’ induced by such provocation. [Citation.]
‘Heat of passion arises when “at the time of the killing, the reason of the
accused was obscured or disturbed by passion to such an extent as would
cause the ordinarily reasonable person of average disposition to act rashly
and without deliberation and reflection, and from such passion rather than
from judgment.” [Citations.]’ [Citation.] ‘ “ ‘However, if sufficient time has
elapsed between the provocation and the fatal blow for passion to subside and
reason to return, the killing is not voluntary manslaughter . . . .” [Citation.]’
[Citation.]” (Moye, supra, 47 Cal.4th at p. 550.)
      3. Analysis
      Sullivan argues that the evidence in this case “shows provocation by
the victim over a period of time,” and that this evidence, combined with
evidence that the manner of the killing was “consistent with a killing in the
heat of passion,” was substantial evidence that would support a finding that
the killing constituted only heat of passion voluntary manslaughter and not
murder. We disagree.
      First, there is no evidence of provocative conduct on Elizabeth’s part at
or near the time of the killing, much less evidence of conduct that was
“ ‘sufficiently provocative that it would cause an ordinary person of average
disposition to act rashly or without due deliberation and reflection’ ” (Moye,
supra, 47 Cal.4th at p. 550). Sullivan contends that Elizabeth’s infidelity


                                       19
constituted “ongoing” provocation that warranted a heat of passion
instruction. Although in certain circumstances a defendant’s discovery of a
spouse’s infidelity could provide evidence that a victim had sufficiently
provoked a defendant to cause him or her to act rashly in the heat of passion,
the law is clear that “ ‘ “ ‘ “if sufficient time has elapsed for the passions of an
ordinarily reasonable person to cool, the killing is murder, not
manslaughter.” ’ ” [Citation.]’ ” (People v. McShane (2019) 36 Cal.App.5th
245, 256 (McShane), quoting People v. Rangel (2016) 62 Cal.4th 1192, 1225;
People v. Beltran (2013) 56 Cal.4th 935, 951 [malice is not negated “[i]f
sufficient time has elapsed for one’s passions to ‘cool off’ and for judgment to
be restored”].)
      The evidence demonstrated that Sullivan became aware of Elizabeth’s
infidelity with Steve in August 2014. Not only was Sullivan aware of
Elizabeth’s relationship with Steve, but he communicated with Steve on five
occasions in the weeks preceding Elizabeth’s death, and he discussed the
affair with Elizabeth. Significantly, Steve ended his relationship with
Elizabeth in mid-September, and Elizabeth last saw Steve on September 23,
2014, which was weeks before the killing. Given the amount of time that
elapsed after Sullivan became aware of Elizabeth’s affair, as well as the time
that had passed since the affair ended, that affair could not, on its own,
constitute sufficient provocation for heat of passion to apply. (See, e.g.,
McShane, supra, 36 Cal.App.5th at p. 256 [four days after provocative
conduct was sufficient “ ‘cooling time,’ as a matter of law”]; Moye, supra,
47 Cal.4th at p. 551 [no heat of passion instruction warranted where
defendant had sufficient time to cool off when fight with victim happened the
night before the killing]; People v. Hyde (1985) 166 Cal.App.3d 463, 473
[finding that sufficient time had elapsed for passion to subside and reason to


                                         20
return where defendant stalked his ex-girlfriend’s new boyfriend for three
days before killing him].)
      Sullivan relies in large part on Berry, supra, 18 Cal.3d 509 to support
his contention that Elizabeth’s affair constituted sufficient provocation to
support the giving of a heat of passion voluntary manslaughter instruction.
The evidence presented at trial in Berry, however, was materially different
from the evidence presented at trial in this case. In Berry, there was
evidence that the victim, the defendant’s wife, had engaged in a two-week
pattern of “tormenting” the defendant by “alternately taunt[ing] defendant
with her involvement with [another man] and at the same time sexually
excit[ing] defendant.” (Id. at p. 513.) According to the defendant’s testimony,
this conduct amounted to a “two-week period of provocatory conduct by his
wife . . . that could arouse a passion of jealousy, pain and sexual rage in an
ordinary man of average disposition such as to cause him to act rashly from
this passion.” (Id., at p. 515.) In addition, a psychiatrist called as a defense
expert opined that the defendant’s spouse was “suicidally inclined,” leading
her to purposefully instigate “a dangerous situation with defendant,” that
included “continually provok[ing] defendant with sexual taunts and
incitements, alternating acceptance and rejection of him,” and accompanying
this with “repeated references to her involvement with another man. (Id. at
p. 514.) There was no evidence of such provocative conduct in this case.
Rather, the evidence demonstrated that Elizabeth did not flaunt her affair,
but instead, attempted to keep it hidden. Further, as previously noted, the
affair ended in mid-September, many weeks before the murder.
      In addition, in Berry, the defendant’s contention that he had acted in
the heat of passion was central to his defense, and he testified in support of
this defense. (Berry, supra, 18 Cal.3d at pp. 515–516 [“It is significant that


                                       21
both defendant and [the defense expert] testified that the former was in the
heat of passion under an uncontrollable rage when he killed [the victim.]”].)
Thus, the defendant in Berry ensured, through his own testimony and that of
a defense expert, that there was evidence in the record that supported giving
a heat of passion instruction. (See id. at p. 513 [“At trial defendant did not
deny strangling his wife, but claimed through his own testimony and the
testimony of a psychiatrist . . . that he was provoked into killing her because
of a sudden and uncontrollable rage so as to reduce the offense to one of
voluntary manslaughter”].) In contrast, Sullivan offered no evidence at trial
that supported a conclusion that he killed Elizabeth while overcome by
sudden, uncontrollable emotion. Sullivan did not testify, and there were no
witnesses to the killing or to what may have occurred between Sullivan and
Elizabeth close to the time of the killing. The only evidence of an argument
on the evening that Elizabeth disappeared demonstrated that the parties
were no longer actively engaged in it and that Elizabeth had retreated to her
bedroom to be alone. Further, Sullivan’s defense consisted of a denial of any
involvement in Elizabeth’s murder, including a suggestion that Elizabeth had
been seen alive after October 13, 2014, as well as a suggestion that
Elizabeth’s blood had been found in her room because she had cut herself as a
result of her cutting habit. Thus, there is no evidence that Sullivan was
acting under “ ‘the actual influence of a strong passion’ induced by such
provocation” (Moye, supra, 47 Cal.4th at p. 550) when he killed Elizabeth.
      We also reject Sullivan’s attempt to rely on the manner of the killing in
support of his contention that a heat of passion voluntary manslaughter
instruction was required. Sullivan argues that the fact that Elizabeth was
stabbed multiple times, and that she suffered a fractured nose and jaw,
demonstrates that the killing was “consistent with an emotional reaction.”


                                       22
He also argues that the location of the stab wounds suggests that the killing
was done in an emotional state: “Had appellant, who the Navy likely trained
to kill efficiently, killed [Elizabeth] dispassionately, there would not have
been multiple wounds of varying depths over different areas of the body,” and
“[i]nstead, a trained killer likely would go for the jugular, the femoral artery,
or directly to the heart.” All of this is speculation and conjecture. Notably,
Sullivan fails to cite to the record in support of these arguments. Further,
even if one were to presume that the nature of the wounds that Elizabeth
suffered could provide a basis to infer something about Sullivan’s mental
state or motivation, the wounds could also support a conclusion that Sullivan
acted out of revenge or desire to inflict extreme pain, and not heat of passion.
(See People v. Williams (1995) 40 Cal.App.4th 446, 453 [“ ‘Heat of passion
may not be based upon revenge’ ”]; see also People v. Cole (2004) 33 Cal.4th
1158, 1214 [severity of victim’s wounds may be consisted with heat of
passion, but also could be consistent with “ ‘intent to inflict cruel
suffering’ ”].)
      In sum, Sullivan cannot avoid the fact that the record lacks any
evidence of any provocative conduct by Elizabeth that could be considered
“sufficiently provocative” to have caused “an ordinary person of average
disposition to act rashly or without due deliberation and reflection,” or
evidence that Sullivan was acting under the heat of passion when he killed
Elizabeth. The trial court therefore did not err in declining to instruct the
jury on heat of passion voluntary manslaughter, and Sullivan’s due process
right to a fair trial was not violated by the trial court’s decision in this
respect.




                                        23
B. Sullivan is entitled to the vacatur of any portion of the criminal justice
   administration fee that remained unpaid as of July 1, 2021

      Sullivan contends that the repeal of former Government Code section
29550.1, the statute pursuant to which the trial court imposed a criminal
justice administration fee of $154, and additional changes to the Government
Code that were enacted pursuant to Assembly Bill No. 1869, require that any
portion of his criminal justice administration fee that remained unpaid as of
July 1, 2021 be vacated. The People concede the issue.
      The Legislature enacted Assem. Bill 1869, effective July 1, 2021, which,
among other things, repealed section 29550.1 of the Government Code and
added section 6111 to the Government Code. (Assem. Bill No. 1869 (2019–
2020 Reg. Sess.) § 11.) The newly added Government Code section 6111
states: “On and after July 1, 2021, the unpaid balance of any court-imposed
costs pursuant to [Government Code] [s]ection 27712, subdivision (c) or (f) of
[Government Code] [s]ection 29550, and [Government Code] [s]ections
29550.1, 29550.2, and 29550.3, as those sections read on June 30, 2021, is
unenforceable and uncollectible and any portion of a judgment imposing
those costs shall be vacated.” (Stats. 2020, ch. 92, § 11.)
      The plain language of Government Code section 6111 mandates that
any unpaid balance of the costs imposed pursuant to former Government
Code section 29550.1 automatically became unenforceable and uncollectible
beginning on July 1, 2021, and also requires that any portion of that fee that
remains unpaid as of July 1, 2021 be vacated. (People v. Lopez-Vinck (2021)
68 Cal.App.5th 945, 953.) We therefore vacate any balance of the costs
imposed by the court pursuant to former Government Code section 29550.1
that remained unpaid as of July 1, 2021.




                                       24
                                     IV.
                               DISPOSITION
      Sullivan’s conviction for second degree murder is affirmed.
      The portion of the criminal justice administration fee imposed by the
court pursuant to former Government Code section 29550.1 that remained
unpaid as of July 1, 2021 is vacated. The judgment is affirmed as so
modified.
      On remand, the trial court shall amend the abstract of judgment to
reflect the vacatur of any balance of the fee imposed pursuant to former
Government Code section 29550.1 that remained unpaid as of July 1, 2021.
The court shall forward a copy of the corrected abstract of judgment to the
Department of Corrections and Rehabilitation.



                                                                    AARON, J.

WE CONCUR:



O'ROURKE, Acting P. J.



IRION, J.




                                      25